DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretation
	Examiner notes claim 13 is directed to a “computer-based volume reconstruction unit to operate in conjunction with a CT scanner.” The volume reconstruction is then further limited by comprising circuitry. This further limiting hardware the third prong of the three step analysis under 35 U.S.C. 112(f). Therefore no interpretations are appropriate, this statement is for clarity of the record. 

Allowable Subject Matter
	Claims 1-20 are allowed. 
	Regarding claim 1, the closest known prior art fails to teach: 

		b) subtracting, by the computer, the baseline sonogram from the repeat sonogram in accordance with the registration parameters to obtain projection difference images, wherein each of the projection difference images is associated with an exposure direction of a respective projection in the repeat sonogram;
		c) using, by the computer, the projection difference images and the known distance of the attached marker from the metallic instrument tip to determine a three-dimensional location of the metallic instrument tip. 
	Medan (“Sparse 3D Radon Space Rigid Registration of CT Scans: Method and Validation Study”) teaches a registration between sparse repeat sonograms and a baseline sonogram. Medan does not disclose using these registration parameters to obtain a projection difference images associated with an exposure direction.  Medan does not disclose a metallic instrument with a marker located at a known distance from the instrument nor using the computed projections from the registration and the known location of the marker to determine a three-dimensional location of the metallic instrument tip. 
	Claims 2-12 depend from claim 1 and are therefore also allowed. 


	a) performing, by a computer a three-dimension Radon space registration of a repeat sonogram to the baseline sonogram, thereby giving rise to registration parameters, wherein the sparse repeat sonogram is derived from a repeat CT scanning of the body and comprises projections in n exposure directions, n being substantially less than N, and wherein repeat CT scanning is provided with the metallic instrument inserted into the body and the metallic instrument having an attached marker located at a known distance from the instrument tip; 
		b) subtracting, by the computer, the baseline sonogram from the repeat sonogram in accordance with the registration parameters to obtain projection difference images, wherein each of the projection difference images is associated with an exposure direction of a respective projection in the repeat sonogram;
		c) using, by the computer, the projection difference images and the known distance of the attached marker from the metallic instrument tip to determine a three-dimensional location of the metallic instrument tip. 
	Medan (“Sparse 3D Radon Space Rigid Registration of CT Scans: Method and Validation Study”) teaches a registration between sparse repeat sonograms and a baseline sonogram. Medan does not disclose using these registration parameters to obtain a projection difference images associated with an exposure direction.  Medan does not disclose a metallic instrument with a marker located at a known distance from the instrument nor using the computed projections from the registration and the known location of the marker to determine a three-dimensional location of the metallic instrument tip. 
	Claims 14-19 depend from claim 13 and are therefore also allowed. 


	Regarding claim 20, the closest known prior art fails to teach: 
	a) performing, by a computer a three-dimension Radon space registration of a repeat sonogram to the baseline sonogram, thereby giving rise to registration parameters, wherein the sparse repeat sonogram is derived from a repeat CT scanning of the body and comprises projections in n exposure directions, n being substantially less than N, and wherein repeat CT scanning is provided with the metallic instrument inserted into the body and the metallic instrument having an attached marker located at a known distance from the instrument tip; 
		b) subtracting, by the computer, the baseline sonogram from the repeat sonogram in accordance with the registration parameters to obtain projection difference images, wherein each of the projection difference images is associated with an exposure direction of a respective projection in the repeat sonogram;
		c) using, by the computer, the projection difference images and the known distance of the attached marker from the metallic instrument tip to determine a three-dimensional location of the metallic instrument tip. 
	Medan (“Sparse 3D Radon Space Rigid Registration of CT Scans: Method and Validation Study”) teaches a registration between sparse repeat sonograms and a baseline sonogram. Medan does not disclose using these registration parameters to obtain a projection difference images associated with an exposure direction.  Medan does not disclose a metallic instrument with a marker located at a known distance from the instrument nor using the computed projections from the registration and the known location of the marker to determine a three-dimensional location of the metallic instrument tip. 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666                                                                                                                                                                                                        
		/KIM Y VU/                        Supervisory Patent Examiner, Art Unit 2666